             Case 21-20211                Doc 1       Filed 03/05/21            Entered 03/05/21 15:23:23                    Page 1 of 85


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF CONNECTICUT

Case number (if known)                                                        Chapter      11
                                                                                                                                Check if this an
                                                                                                                                amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                             04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CE Electrical Contractors LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                       Mailing address, if different from principal place of
                                                                                                    business

                                  51 Wooster Court
                                  Bristol, CT 06010
                                  Number, Street, City, State & ZIP Code                            P.O. Box, Number, Street, City, State & ZIP Code

                                  Hartford                                                          Location of principal assets, if different from principal
                                  County                                                            place of business

                                                                                                    Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       n/a


6.   Type of debtor                     Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                        Partnership (excluding LLP)
                                        Other. Specify:




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case 21-20211                Doc 1             Filed 03/05/21         Entered 03/05/21 15:23:23                         Page 2 of 85
Debtor    CE Electrical Contractors LLC                                                                 Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2382

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
             Case 21-20211                   Doc 1              Filed 03/05/21         Entered 03/05/21 15:23:23                      Page 3 of 85
Debtor    CE Electrical Contractors LLC                                                                   Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.      Insurance agency
                                                                 Contact name
                                                                 Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
            Case 21-20211        Doc 1       Filed 03/05/21         Entered 03/05/21 15:23:23                 Page 4 of 85
Debtor   CE Electrical Contractors LLC                                               Case number (if known)
         Name

                              $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                              $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                              $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
             Case 21-20211               Doc 1      Filed 03/05/21             Entered 03/05/21 15:23:23                     Page 5 of 85
Debtor    CE Electrical Contractors LLC                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 5, 2021
                                                  MM / DD / YYYY


                             X   /s/ Paul Calafiore                                                       Paul Calafiore
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Jenna N. Sternberg                                                    Date March 5, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Jenna N. Sternberg
                                 Printed name

                                 Boatman Law LLC
                                 Firm name

                                 155 Sycamore Street
                                 Glastonbury, CT 06033
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (860) 291-9061                Email address      jsternberg@boatmanlaw.com

                                 ct26645 CT
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
           Case 21-20211                    Doc 1          Filed 03/05/21              Entered 03/05/21 15:23:23             Page 6 of 85




 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 5, 2021                           X /s/ Paul Calafiore
                                                                       Signature of individual signing on behalf of debtor

                                                                       Paul Calafiore
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                Case 21-20211                    Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                            Page 7 of 85


 Fill in this information to identify the case:
 Debtor name CE Electrical Contractors LLC
 United States Bankruptcy Court for the: DISTRICT OF CONNECTICUT                                                                                      Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Advance Security                                  Sub-contractor,                                                                                                        $47,365.24
 Integration L                   tmarino@astsecuri supplier.
 Attn: Officer,                  ty.net
 President, CEO
 10 Pine St
 Plainville, CT 06062
 American Express                                                Credit Card                                                                                            $155,000.00
 Attn: Officer,
 President, CEO
 PO Box 650448
 Dallas, TX
 07565-0448
 Bank of America                                                 Credit Card                                                                                              $41,447.89
 B.A.
 Attn: Officer,
 President, CEO
 P.O. Box 982238
 El Paso, TX
 79998-2238
 CCS Construction                                                Temp agency                                                                                              $71,808.14
 Staffing                        ap@staffccs.com
 Attn: Officer,
 President, CEO
 PO Box 791638
 Charolette, NC
 28206
 CED                                                             Supplier                                                                                                 $99,716.84
 Attn: Officer,                  michael.lundberg@
 President, CEO                  ced.com
 PO Box 936240
 Atlanta, GA
 31193-6240




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 21-20211                    Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                            Page 8 of 85



 Debtor    CE Electrical Contractors LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Critical System                                                 Supplier                                                                                               $103,491.00
 Solutions, LLC                  npavlek@scinnsbu
 Attn: Officer,                  ildingsolutions.co
 President, CEO                  m
 2830 Scherer Dr.,
 Ste 300
 St. Petersburg, FL
 33716
 Electrical Systems                               Sub-contractor,                                                                                                         $51,520.13
 Integration                     chrischapps@gmai supplier
 Attn: Officer,                  l.com
 President, CEO
 PO Box 1239
 Old Saybrook, CT
 06475
 Hardhat Workforce                                               Staffing                                                                                               $382,172.50
 Solutions, L                    Jhinckley@callhar
 Attn: Officer,                  dhat.com
 President, CEO
 1302 Jefferson Rd
 Greensboro, NC
 27410
 Herc Rentals                                       Machinery and                                                                                                         $41,551.93
 Attn: Officer,                  accountsreceivable equipment rentals
 President, CEO                  @hercrentals.com
 PO Box 936257
 Atlanta, GA 31193
 Kinsley Power                                                   Supplier                                                                                               $238,697.00
 Systems                         cduclos@kinsley-g
 Attn: Officer,                  roup.com
 President, CEO
 14 Connecticut
 South Dr
 East Granby, CT
 06026
 Marcum                                                          Accountants                                                                                              $82,407.76
 Accountants                     dawn.meeker@mar
 Advisors                        cumllp.com
 Attn: Officer,
 President, CEO
 555 Long Wharf Dr,
 8th Flr
 New Haven, CT
 06511
 National Skilled                                                Lawsuit/staffing                                                                                       $462,131.45
 Trades Master                   danielle.sanchez@t
 c/o Megan M. Coker              radesmaster.net
 111 Congress Ave.,
 Ste 900
 Austin, TX 78701




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                Case 21-20211                    Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                            Page 9 of 85



 Debtor    CE Electrical Contractors LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Northeast Electrical                                            Supplier                                                                                               $337,536.72
 Distribut                       mike.pillion@need
 Attn: Officer,                  co.com
 President, CEO
 90 Murphy Rd
 Hartford, CT 06114
 PPI Benefit                                                     Insurance                                                                                                $51,885.02
 Solutions -                     collections@ppibe
 United Healthcare               nefits.com
 Attn: Officer,
 President, CEO
 10 Research
 Parkway Ste 200
 Wallingford, CT
 06492
 Security and Fire                                               Sub-contractor,                                                                                          $41,810.64
 Electronics,                    angie@safeinc.co                supplier
 Attn: Officer,                  m
 President, CEO
 2590 Dobbs Rd
 St. Augustine, FL
 32086
 Turtle & Hughes Inc.                                            Electrical and                                                                                         $441,902.64
 Attn: Officer,                  natalie@turtle.com              construction
 President, CEO                                                  materials
 900 Lower Rd
 Linden, NJ 07036
 US Small Business                                               Security interest                                  $500,000.00                        $0.00            $500,000.00
 Admin                                                           in Debtor's
 Attn: Officer,                                                  personal property
 President, CEO                                                  assets. Eighth
 2 North 20th St Ste                                             position lender.
 320
 Birmingham, AL
 35203
 Wise Components                                                 Supplier                                                                                                 $91,673.97
 Attn: Officer,                  sbaustein@wiseco
 President, CEO                  mponents.com
 PO Box 11606
 Newark, NJ
 07101-5806
 World Electric                                                  Supplier                                                                                               $281,099.16
 Supply                          chrislarkins@world
 Attn: Officer,                  electricsupply.com
 President, CEO
 569 Stuart Lane
 Jacksonville, FL
 32254




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
              Case 21-20211                     Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                            Page 10 of 85



 Debtor    CE Electrical Contractors LLC                                                                      Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Yale Electric East                                              Supplier                                                                                               $353,462.40
 LLC                             phutchinson@yale
 Attn: Officer,                  electric.com
 President, CEO
 55 Shawmut Rd
 Canton, MA 02021




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 4

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           Case 21-20211                           Doc 1               Filed 03/05/21                        Entered 03/05/21 15:23:23                                             Page 11 of 85

 Fill in this information to identify the case:

 Debtor name            CE Electrical Contractors LLC

 United States Bankruptcy Court for the:                       DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                                                                          Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $        1,625,485.43

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $        1,625,485.43


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $        2,603,985.63


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $            82,465.77

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$        5,962,380.03


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $           8,648,831.43




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23               Page 12 of 85

 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                    amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                   12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                Current value of
                                                                                                                                    debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                          Last 4 digits of account
                                                                                                         number


           3.1.    Liberty Bank - not using                                 Business Checking            8855                                             $1.00




           3.2.    Liberty Bank - not using                                 Business Savings             8610                                             $1.00




           3.3.    Liberty Bank - not using                                 Business Checking            8579                                             $1.00




           3.4.    Liberty Bank - not using                                 Business Checking            8529                                             $1.00




           3.5.    Liberty Bank - not using                                 Business Checking            6889                                             $1.00




           3.6.    Liberty Bank - not using                                 Business Checking            5974                                             $1.00



                                                                            Business Checking -
           3.7.    Thomaston Savings bank                                   operating                    5266                                    $96,541.40

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                            page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21         Entered 03/05/21 15:23:23                 Page 13 of 85

 Debtor           CE Electrical Contractors LLC                                                 Case number (If known)
                  Name



                                                                            Business Checking -
           3.8.     Thomaston Savings bank                                  Payroll                           5274                     $327,035.23



                                                                            Business Checking -
           3.9.     Wells Fargo Bank - no longer using                      Operating                         0129                               $0.00



           3.10
           .    Wells Fargo Bank - no longer using                          Business Checking                 0137                               $2.80



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                         $423,585.43
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit
                    Headwaters Apartment Complex, 4000 Headwaters Way, Orlando, FL 32837. Believed to
           7.1.     be uncollectable.                                                                                                      $2,175.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                           $2,175.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                         2,000,000.00    -                       1,400,000.00 = ....                $600,000.00
                                              face amount                         doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                         $600,000.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                 Page 14 of 85

 Debtor         CE Electrical Contractors LLC                                                    Case number (If known)
                Name



 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials

 20.       Work in progress
           Department of
           Transportation, East
           Hampton                                                                             $0.00                                                 $0.00


           Perrelli Marcel Hotel                                                               $0.00                                                 $0.00


           Welles Turner Library                                                               $0.00                                                 $0.00


           Ponemah Mills                                                                       $0.00                                                 $0.00


           Glenbrook                                                                           $0.00                                                 $0.00



 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Conduit, switches,
           plugs, receptacles,
           nuts/bolts/screws, light
           fixtures & bulbs, wiring,
           transformers, panels,
           circuit breakers, gang
           boxes, tools & equip.
           Value at cost $100,000                                                              $0.00                                         $50,000.00




 23.       Total of Part 5.                                                                                                              $50,000.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23              Page 15 of 85

 Debtor         CE Electrical Contractors LLC                                                 Case number (If known)
                Name


        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office Furniture and Office Equipment                                            $0.00                                        $8,900.00


           Leased plotters (3)                                                              $0.00                                              $0.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                             $8,900.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2003 Chevy 600 Bucket Truck                                            $0.00                                        $8,000.00


           47.2.     2006 Ford F350 (Rack Body), f/c                                        $0.00                                        $8,000.00


           47.3.     2005 Ford F-150                                                        $0.00                                        $3,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23              Page 16 of 85

 Debtor         CE Electrical Contractors LLC                                                 Case number (If known)
                Name

           47.4.     Four 2017 Chevy Silverado, valued at
                     $10,000 each                                                           $0.00                                       $40,000.00


           47.5.     2018 Ford F-150                                                        $0.00                                       $15,000.00


           47.6.     2018 Ford 250 (tall van)                                               $0.00                                       $23,000.00


           47.7.     2020 BMW X5                                                            $0.00                                       $85,000.00


           47.8.     2016 GMC Yukon                                                         $0.00                                       $25,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Equipment used on jobsites - See Attached
           Equipment List                                                                   $0.00                                       $74,825.00


           Quantity of tools, equipment and one scissor
           lift at job sites in Florida being held against
           CEEC's will.                                                                     $0.00                                         Unknown


           8 Scissor Lifts: Four valued at about $2,500
           each; four valued at about $5,000 each.                                          $0.00                                       $30,000.00




 51.       Total of Part 8.                                                                                                        $311,825.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23             Page 17 of 85

 Debtor         CE Electrical Contractors LLC                                                Case number (If known)
                Name

            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Calamar
                     Construction -
                     Spencer's Landing,
                     Manchester                                                             $0.00                                             $0.00


            55.2.    Calamar
                     Construction -
                     Windsor Woods, East
                     Windsor                                                                $0.00                                             $0.00




 56.        Total of Part 9.                                                                                                               $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                            Current value of
                                                                                                                            debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

            Term life insurance                                                                                                               $0.00



 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23             Page 18 of 85

 Debtor         CE Electrical Contractors LLC                                                Case number (If known)
                Name



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

           Monies owed by 100 Farmington Ave LLC to CEEC                                                                           $229,000.00




 78.       Total of Part 11.                                                                                                    $229,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 21-20211                       Doc 1            Filed 03/05/21                   Entered 03/05/21 15:23:23                         Page 19 of 85

 Debtor          CE Electrical Contractors LLC                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $423,585.43

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $2,175.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $600,000.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                               $50,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $8,900.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $311,825.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                $229,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,625,485.43            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,625,485.43




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
           Case 21-20211                    Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                   Page 20 of 85

 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BMW Financial Services                         Describe debtor's property that is subject to a lien                 $145,000.00                       $0.00
       Creditor's Name                                BMW vehicle
       Attn: Officer, President,
       CEO
       P O Box 78103
       Phoenix, AZ 85062-8103
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   De Lage Landen                                 Describe debtor's property that is subject to a lien                   $10,059.24                      $0.00
       Creditor's Name                                Security interest in 4 scissor lifts. Third
       Attn: Officer, President,                      position senior lender.
       CEO
       1111 Old Eagle School Rd
       Wayne, PA 19087
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
       inmami@leasedirect.com                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       October 2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8087
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply

Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                   Page 21 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.3   De Lage Landen                                 Describe debtor's property that is subject to a lien                      $5,917.20            $0.00
       Creditor's Name                                Security interest in 4 scissor lifts.
       Attn: Officer, President,
       CEO
       PO Box 41602
       Philadelphia, PA
       19101-1602
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
       inmani@leasedirect.com                            No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0969
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   Ford Credit                                    Describe debtor's property that is subject to a lien                     $14,653.95    $15,000.00
       Creditor's Name                                2018 Ford F-150
       Attn: Officer, President,
       CEO
       Ntnl Bankruptcy Service
       Center
       PO Box 62180
       Colorado Springs, CO
       80962
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0822
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.5   Ford Credit                                    Describe debtor's property that is subject to a lien                     $32,028.80    $23,000.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 2 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                   Page 22 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

       Creditor's Name                                2018 Ford 250 (tall van)
       Attn: Officer, President,
       CEO
       Ntnl Bankruptcy Service
       Center
       PO Box 62180
       Colorado Springs, CO
       80962
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5329
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.6   Ford Credit                                    Describe debtor's property that is subject to a lien                     $24,167.18    $25,000.00
       Creditor's Name                                2016 GMC Yukon
       Attn: Officer, President,
       CEO
       Ntnl Bankruptcy Service
       Center
       PO Box 62180
       Colorado Springs, CO
       80962
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9166
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.7   Ford Credit                                    Describe debtor's property that is subject to a lien                     $11,519.35            $0.00
       Creditor's Name
       Attn: Officer, President,
       CEO
       Ntnl Bankruptcy Service
       Center
       PO Box 62180
       Colorado Springs, CO
       80962

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 3 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                    Page 23 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1554
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.8   Ford Credit                                    Describe debtor's property that is subject to a lien                      $29,187.17            $0.00
       Creditor's Name
       Attn: Officer, President,
       CEO
       Ntnl Bankruptcy Service
       Center
       PO Box 62180
       Colorado Springs, CO
       80962
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0794
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.9   Global Merchant Cash, Inc                      Describe debtor's property that is subject to a lien                     $506,788.74            $0.00
       Creditor's Name                                Sixth position senior lender. All accounts,
       Attn: Officer, President,                      inventory, proceeds, etc.
       CEO
       64 Beaver St., Ste 415
       New York, NY 10001
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
       jay@wallfunding.com                               No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       January 2020                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 4 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                   Page 24 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 0     GM Financial                                   Describe debtor's property that is subject to a lien                     $10,679.49    $40,000.00
       Creditor's Name                                Four 2017 Chevy Silverado, valued at $10,000
       Attn: Officer, President,                      each
       CEO
       P.O. Box 78143
       Phoenix, AZ 85062-8143
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8927
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. GM Financial
       2. GM Financial
       3. GM Financial
       4. GM Financial

 2.1
 1     GM Financial                                   Describe debtor's property that is subject to a lien                     $10,172.81    $40,000.00
       Creditor's Name                                Four 2017 Chevy Silverado, valued at $10,000
       Attn: Officer, President,                      each
       CEO
       P.O. Box 78143
       Phoenix, AZ 85062-8143
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       5457
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.10




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                page 5 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                    Page 25 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 2.1
 2     GM Financial                                   Describe debtor's property that is subject to a lien                      $10,654.98    $40,000.00
       Creditor's Name                                Four 2017 Chevy Silverado, valued at $10,000
       Attn: Officer, President,                      each
       CEO
       P.O. Box 78143
       Phoenix, AZ 85062-8143
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8916
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.10

 2.1
 3     GM Financial                                   Describe debtor's property that is subject to a lien                      $10,631.80    $40,000.00
       Creditor's Name                                Four 2017 Chevy Silverado, valued at $10,000
       Attn: Officer, President,                      each
       CEO
       P.O. Box 78143
       Phoenix, AZ 85062-8143
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8905
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.10

 2.1
 4     Liberty Bank                                   Describe debtor's property that is subject to a lien                     $800,000.00    $50,000.00
       Creditor's Name                                Debtor's personal property assets. Collateral
       Attn: Officer, President,                      includes monies, machinery and equipment
       CEO                                            and other tangible personal property, etc.
       315 Main St.                                   Second senior lender.
       Middletown, CT 06457
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
       brice@liberty-bank.com                            No
       Creditor's email address, if known                Yes


Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 6 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                    Page 26 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       July, 2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       2488
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       1. People's United Bank,
       NA
       2. Liberty Bank

 2.1
 5     People's United Bank, NA                       Describe debtor's property that is subject to a lien                      $75,000.00    $50,000.00
       Creditor's Name                                Security interest in Debtor's personal
       Attn: Officer, President,                      property. Extent of security interest unclear.
       CEO                                            Senior lender.
       P.O. Box 820/RC 9115
       Burlington, VT 05401
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       June, 2016                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       0010
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.
       Specified on line 2.14

 2.1
 6     State of Connecticut                           Describe debtor's property that is subject to a lien                     $167,489.44            $0.00
       Creditor's Name
       Department of Revenue
       Services
       450 Columbus Blvd., Ste 1
       Hartford, CT 06103-1837
       Creditor's mailing address                     Describe the lien

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 7 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
          Case 21-20211                     Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                    Page 27 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 7     State of Connecticut                           Describe debtor's property that is subject to a lien                      $84,997.98            $0.00
       Creditor's Name                                Sales and Use Tax recorded lien. A UCC-1
       Department Revenue                             was filed. This is a fourth position lien.
       Services
       450 Columbus Blvd., Ste 1
       Hartford, CT 06103
       Creditor's mailing address                     Describe the lien
                                                      Tax lien
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       July, 2017                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 8     US Small Business Admin                        Describe debtor's property that is subject to a lien                     $500,000.00            $0.00
       Creditor's Name                                Security interest in Debtor's personal
       Attn: Officer, President,                      property assets. Eighth position lender.
       CEO                                            E.I.D.L.
       2 North 20th St Ste 320
       Birmingham, AL 35203
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       May, 2020                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8004
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.1
 9     Wellen Capital, LLC                            Describe debtor's property that is subject to a lien                     $155,037.50            $0.00




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 8 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
           Case 21-20211                    Doc 1         Filed 03/05/21               Entered 03/05/21 15:23:23                     Page 28 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

       Creditor's Name
       Attn: Officer, President, CE
       600 West Jackson Blvd. Ste
       750
       Chicago, IL 60661
       Creditor's mailing address                     Describe the lien
                                                      UCC-1
       ogomez@amarecovery.co                          Is the creditor an insider or related party?
       m                                                 No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       December, 2020                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.




                                                                                                                               $2,603,985.6
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          3

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        AMA - Legal Dept
        Attn: Oscar Gomez                                                                                       Line   2.19
        3131 Eastside St., Ste 350
        Houston, TX 77098

        AMA - Legal Dept
        Attn: Michael S. Kelleher, Esq                                                                          Line   2.19                      Wellen Capital
        Corporate Counsel
        3131 Eastside St., Ste 350
        Houston, TX 77098

        BFS Capital Paramount Pmt Syst
        Wellen/AXOS/Merchant Cash Adv                                                                           Line   2.19
        Attn: Officer, President, CE
        3301 N. University Dr. Ste 300
        Coral Springs, FL 33065

        Global Merchant Cash, Inc
        Attn: Officer, President, CEO                                                                           Line   2.9
        30 Broad St
        New York, NY 10004

        Liberty Bank
        Attn: Officer, President, CEO                                                                           Line   2.14
        48 East Street
        Plainville, CT 06062




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 9 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21   Entered 03/05/21 15:23:23                Page 29 of 85

 Debtor       CE Electrical Contractors LLC                                             Case number (if known)
              Name

        Merchant Cash Advance for
        Wellen Capital for AXOS                                                                 Line   2.19
        Attn: Officer, President, CE
        3301 N. University Dr. Ste 300
        Coral Springs, FL 33065

        People's United Bank
        Attn: Officer, President, CEO                                                           Line   2.15
        677 W Main St
        New Britain, CT 06053

        People's United Bank, N.A.
        Attn: Officer, President, CEO                                                           Line   2.15                      0010
        PO Box 205
        Brattleboro, VT 05302-0205

        State of Connecticut
        Department of Revenue Services                                                          Line   2.17
        450 Columbus Blvd., Ste 1
        Hartford, CT 06103-1837

        State of Connecticut
        Department of Revenue Services                                                          Line   2.17
        P.O. Box 2965
        Hartford, CT 06104-2965

        Yeshaya Gorkin, Esq.
        P.O. Box 605                                                                            Line   2.9                       2021
        New York, NY 10038




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                   page 10 of 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21                    Entered 03/05/21 15:23:23                Page 30 of 85

 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $115.85         $0.00
           Duval County Tax Collector                                Check all that apply.
           c/o Jim Overton                                              Contingent
           PO Box 44009                                                 Unliquidated
           Jacksonville, FL 32231-4009                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number 5744                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $115.85         $0.00
           Duvall County Tax Collector                               Check all that apply.
           Attn: Jim Overton                                            Contingent
           PO Box 44009                                                 Unliquidated
           Jacksonville, FL 32231-4009                                  Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   33117                               Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21                    Entered 03/05/21 15:23:23                            Page 31 of 85

 Debtor       CE Electrical Contractors LLC                                                                   Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $58,121.67    $0.00
           Internal Revenue Service                                  Check all that apply.
           Centralized Insolvency Operati                               Contingent
           P.O. Box 21126                                               Unliquidated
           Philadelphia, PA 19114                                       Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     2021 Federal Unemployment; 2021 Federal
                                                                     Withholding; 2021 FICA Employer: 2021 FICA
                                                                     Withholding. 2020 Federal Unemployment; 2020
                                                                     Federal Withholding; 2020 FICA Employer: 2020
                                                                     FICA Withholding.

           Last 4 digits of account number 3922                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $24,112.40    $0.00
           State of Connecticut                                      Check all that apply.
           Department of Revenue Services                               Contingent
           Attn: Commissioner                                           Unliquidated
           450 Columbus Blvd., Ste 1                                    Disputed
           Hartford, CT 06103-1837
           Date or dates debt was incurred                           Basis for the claim:
                                                                     State Sales and Use Taxes; 2021 CT Paid Leave
                                                                     Withholding; 2021 CT Unemployment; 2021 CT
                                                                     Withholding. State Sales and Use Taxes; 2020
                                                                     CT Paid Leave Withholding; 2020 CT
                                                                     Unemployment; 2020 CT Withholding.
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $2,000.00
           4919 Wesconnett Blvd, LLC                                                   Contingent
           Attn: Officer, President, CEO                                               Unliquidated
           51 Wooster Court                                                            Disputed
           Bristol, CT 06051
                                                                                   Basis for the claim:     Lease of space.
           Date(s) debt was incurred 2018-2020
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes


 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,261.92
           A1 Service Inc.                                                             Contingent
           Attn: Officer, President, CEO                                               Unliquidated
           127 Colony St                                                               Disputed
           Meriden, CT 06451
                                                                                   Basis for the claim:     Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 2 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 32 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          ACCI Underground Inc.                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 2767                                                           Disputed
          Orlando, FL 32802-2767
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,783.21
          Accordant Sage                                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          365 S. Street. Ste 100                                                Disputed
          Morristown, NJ 07960
                                                                             Basis for the claim:    Software
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,030.78
          Addison Cable & Wireless Co.                                          Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 2013                                                           Disputed
          Burlington, CT 06013
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $47,365.24
          Advance Security Integration L                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          10 Pine St                                                            Disputed
          Plainville, CT 06062
                                                                             Basis for the claim:    Sub-contractor, supplier.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,807.64
          Advanced Electrical Contractor                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          528 Washington Ave                                                    Disputed
          North Haven, CT 06473
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,271.69
          Advanced Security Technologies                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          292 Coram Ave                                                         Disputed
          Shelton, CT 06484
                                                                             Basis for the claim:    Sub-contractor and Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,552.96
          AF Standby Systems                                                    Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          9311 Solar Dr                                                         Disputed
          Tampa, FL 33619
                                                                             Basis for the claim:    Sub-contractor and Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 33 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $3,157.80
          Aflac                                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          1932 Wynnton Rd                                                       Disputed
          Columbus, GA 31999-7000
                                                                             Basis for the claim:    Insurance.
          Date(s) debt was incurred
          Last 4 digits of account number       3Y54                         Is the claim subject to offset?     No       Yes


 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $500.00
          All Weather Heating & Cooling                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          710 NE 17th Pl                                                        Disputed
          Ocala, FL 34470
                                                                             Basis for the claim:    Sub-contractor and Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,142.68
          Alpha Omega Instruments
          Attn: Officer, President, CEO                                         Contingent
          4140 World Houston Parkway                                            Unliquidated
          Ste 180                                                               Disputed
          Houston, TX 77032
                                                                             Basis for the claim:    Sub-contractor and Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,839.69
          Alta Headwaters, LLC                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          400 Headwaters Way                                                    Disputed
          Orlando, FL 32837
                                                                             Basis for the claim:    Apartment Rental
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $155,000.00
          American Express                                                      Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 650448                                                         Disputed
          Dallas, TX 07565-0448
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $8,907.47
          Anixter                                                               Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 847428                                                         Disputed
          Dallas, TX 75284-7428
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       4551                         Is the claim subject to offset?     No       Yes


 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $1,658.50
          Atlee Development Group, Inc
          Attn: Officer, President, CEO                                         Contingent
          5851 Timuquana Rd                                                     Unliquidated
          Ste 301                                                               Disputed
          Jacksonville, FL 32210
                                                                             Basis for the claim:    Landlord.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 34 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Avis Law Group                                                        Contingent
          c/o Kathleen Miller                                                   Unliquidated
          PO Box 6293                                                           Disputed
          Carol Stream, IL 60197-6293
                                                                             Basis for the claim:    Collections
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,447.89
          Bank of America B.A.                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          P.O. Box 982238                                                       Disputed
          El Paso, TX 79998-2238
                                                                             Basis for the claim:    Credit Card
          Date(s) debt was incurred
          Last 4 digits of account number       9364                         Is the claim subject to offset?     No       Yes


 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,600.00
          Brattan National, LLC                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          95 Russell St                                                         Disputed
          Littletown, MA 01460
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          Cameron Drilling Co., Inc.                                            Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          12500 Washington Ave                                                  Disputed
          Rockville, MD 20852
                                                                             Basis for the claim:    Sub-contractor, supplier.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $40,832.76
          Capital Electric - JC to Corp                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 404749                                                         Disputed
          Atlanta, GA 30384-4749
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $71,808.14
          CCS Construction Staffing                                             Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 791638                                                         Disputed
          Charolette, NC 28206
                                                                             Basis for the claim:    Temp agency
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $99,716.84
          CED                                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 936240                                                         Disputed
          Atlanta, GA 31193-6240
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 35 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $1.74
          Central Florida Expwy Authorit                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 585070                                                         Disputed
          Orlando, FL 32858-5070
                                                                             Basis for the claim:    Toll charge
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $21,000.00
          CEPS Develop & Cons LLC                                               Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          51 Wooster Court                                                      Disputed
          Britsol, CT 06051
                                                                             Basis for the claim:    Office lease.
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,787.50
          Charlie Electric                                                      Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          2840 Lantana Lakes Dr E                                               Disputed
          Jacksonville, FL 32246
                                                                             Basis for the claim:    Sub-contractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $901.48
          City Electric Supply
          Attn: Officer, President, CEO                                         Contingent
          Attn: Accts Rcvble Charleston                                         Unliquidated
          PO Box 131811                                                         Disputed
          Dallas, TX 75313
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       7002                         Is the claim subject to offset?     No       Yes


 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,800.00
          Clear Line Detailing, LLC                                             Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          35 High Bridge Road                                                   Disputed
          Bantam, CT 06750
                                                                             Basis for the claim:    Sub-contractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,272.38
          Colony Hardware                                                       Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 21216                                                          Disputed
          New York, NY 10087-1216
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       2876                         Is the claim subject to offset?     No       Yes


 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $559.39
          Comcast Business                                                      Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          141 NW 16th St                                                        Disputed
          Pompano Beach, FL 33060-5250
                                                                             Basis for the claim:    Internet
          Date(s) debt was incurred
          Last 4 digits of account number       3070                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 36 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Commercial Collection Corp                                            Contingent
          Attn: Bobbie Jo Ives                                                  Unliquidated
          34 Seymour St.                                                        Disputed
          Tonawanda, NY 14150
                                                                             Basis for the claim:    notice purpose
          Date(s) debt was incurred
          Last 4 digits of account number       1449                         Is the claim subject to offset?     No       Yes


 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,650.00
          Crews Electrical Testing, Inc.                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          6148 Tim Crews Rd                                                     Disputed
          Macclenny, FL 32063
                                                                             Basis for the claim:    Sub-contractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $103,491.00
          Critical System Solutions, LLC                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          2830 Scherer Dr., Ste 300                                             Disputed
          St. Petersburg, FL 33716
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,001.94
          Crucial Systems LLC                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          12 James Place                                                        Disputed
          Plainville, CT 06062
                                                                             Basis for the claim:    IT
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,108.33
          Cummins                                                               Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          914 Cromwell Ave                                                      Disputed
          Rocky Hill, CT 06067
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       6385                         Is the claim subject to offset?     No       Yes


 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $347.96
          CWPM                                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 415                                                            Disputed
          Plainville, CT 06067
                                                                             Basis for the claim:    Garbage removal
          Date(s) debt was incurred
          Last 4 digits of account number       8700                         Is the claim subject to offset?     No       Yes


 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $693.58
          D&D Auto Fleet                                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          6211 Blanding Blvd                                                    Disputed
          Jacksonville, FL 32244
                                                                             Basis for the claim:    Mechanic
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 37 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,206.95
          Deltek                                                                Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          2291 Wood Oak Drive                                                   Disputed
          Herndon, VA 20171
                                                                             Basis for the claim:    Software
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,633.50
          Eagle Leasing Company                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 923                                                            Disputed
          Orange, CT 06477-0923
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       2340                         Is the claim subject to offset?     No       Yes


 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $700.00
          Eagle Leasing Company                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 923                                                            Disputed
          Orange, CT 06477-0923
                                                                             Basis for the claim:    Storage container rental
          Date(s) debt was incurred
          Last 4 digits of account number       2340                         Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,520.13
          Electrical Systems Integration                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 1239                                                           Disputed
          Old Saybrook, CT 06475
                                                                             Basis for the claim:    Sub-contractor, supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,818.35
          Equipment Share
          Attn: Officer, President, CEO                                         Contingent
          2511 Broadway Bluffs Dr                                               Unliquidated
          Ste 202                                                               Disputed
          Columbia, MO 65201
                                                                             Basis for the claim:    Machinery rentals
          Date(s) debt was incurred
          Last 4 digits of account number       5197                         Is the claim subject to offset?     No       Yes


 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $218,426.00
          Everyday Capital                                                      Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          116 Nassau St, Ste 804                                                Disputed
          New York, NY 10038
                                                                             Basis for the claim:    Hard Money Lender
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $428.39
          Federated Insurance
          Attn: Officer, President, CEO                                         Contingent
          515 Centerpoint Dr                                                    Unliquidated
          Middletown, CT 06457                                                  Disputed
          Date(s) debt was incurred                                          Basis for the claim:    Life insurance
          Last 4 digits of account
          number 2201;2203;7337;7338                                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 38 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $610.77
          Firestone Complete Auto Care                                          Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 403727                                                         Disputed
          Atlanta, GA 30384-3727
                                                                             Basis for the claim:    Repairs
          Date(s) debt was incurred
          Last 4 digits of account number       6428                         Is the claim subject to offset?     No       Yes


 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,136.56
          Firetech                                                              Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          486 Derby Ave                                                         Disputed
          West Haven, CT 06516
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,014.02
          Ford & Paulekas, LLP                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          280 Trumbell St                                                       Disputed
          Hartford, CT 06103
                                                                             Basis for the claim:    Law firm
          Date(s) debt was incurred
          Last 4 digits of account number       0003                         Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,400.00
          GPRS                                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          5217 Monroe St                                                        Disputed
          Toledo,, OH 43623
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,833.21
          Grainger                                                              Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          Dept 886110270                                                        Disputed
          Palatine, IL 60038-0001
                                                                             Basis for the claim:    Equipment supplier
          Date(s) debt was incurred
          Last 4 digits of account number       0270                         Is the claim subject to offset?     No       Yes


 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Greenberg, Grant and Richards                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          5858 Westheimer Rd., Ste 500                                          Disputed
          Houston, TX 77057
                                                                             Basis for the claim:    Commercial debt collections agency
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $382,172.50
          Hardhat Workforce Solutions, L                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          1302 Jefferson Rd                                                     Disputed
          Greensboro, NC 27410
                                                                             Basis for the claim:    Staffing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 39 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,551.93
          Herc Rentals                                                          Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 936257                                                         Disputed
          Atlanta, GA 31193
                                                                             Basis for the claim:    Machinery and equipment rentals
          Date(s) debt was incurred
          Last 4 digits of account number       3602                         Is the claim subject to offset?     No       Yes


 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,202.00
          High Voltage Maintenance Corp.                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          24865 Network Pl                                                      Disputed
          Chicago, IL 60673-1248
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,172.33
          Hilti Inc                                                             Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 70299                                                          Disputed
          Philadelphia, PA 19176-0299
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       8799                         Is the claim subject to offset?     No       Yes


 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,965.13
          IKON EFS                                                              Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          3404 Busch Dr SW, Ste E                                               Disputed
          Grandville, MI 49418
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,113.20
          Johnson Controls Fire Protecti                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          CH 10320                                                              Disputed
          Palatine, IL 60055-0320
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       6507                         Is the claim subject to offset?     No       Yes


 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $900.00
          JSC Systems, Inc.                                                     Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 551629                                                         Disputed
          Jacksonville, FL 32255-1629
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       E013                         Is the claim subject to offset?     No       Yes


 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $600.00
          KGS Associates, LLC                                                   Contingent
          c/o Kathryn G Shea                                                    Unliquidated
          PO Box 776                                                            Disputed
          Plainville,, CT 06062
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 40 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $238,697.00
          Kinsley Power Systems                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          14 Connecticut South Dr                                               Disputed
          East Granby, CT 06026
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,728.02
          Legacy Lighting LLC                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          302-A Brogdon Rd                                                      Disputed
          Suwanee, GA 30024
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $82,407.76
          Marcum Accountants Advisors                                           Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          555 Long Wharf Dr, 8th Flr                                            Disputed
          New Haven, CT 06511
                                                                             Basis for the claim:    Accountants
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,296.09
          Marlin Capital Solutions                                              Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          300 Fellowship Rd                                                     Disputed
          Mount Laurel, NJ 08054
                                                                             Basis for the claim:    Lessor - plotter
          Date(s) debt was incurred
          Last 4 digits of account number       3001,002,003                 Is the claim subject to offset?     No       Yes


 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $375.66
          MyFleetCenter.com                                                     Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 620130                                                         Disputed
          Middleton, WI 53562
                                                                             Basis for the claim:    Gas card
          Date(s) debt was incurred
          Last 4 digits of account number       0353                         Is the claim subject to offset?     No       Yes


 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $462,131.45
          National Skilled Trades Master                                        Contingent
          c/o Megan M. Coker                                                    Unliquidated
          111 Congress Ave., Ste 900                                            Disputed
          Austin, TX 78701
                                                                             Basis for the claim:    Lawsuit/staffing
          Date(s) debt was incurred
          Last 4 digits of account number       0256                         Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $337,536.72
          Northeast Electrical Distribut                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          90 Murphy Rd                                                          Disputed
          Hartford, CT 06114
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 41 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,485.00
          Paquette Giantonio & Company,                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          2080 Silas Deane Highway                                              Disputed
          Rocky Hill, CT 06067
                                                                             Basis for the claim:    Accounting services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $888,200.00
          People's United Bank Natl Asso
          Attn: Officer, President, CEO                                         Contingent
          Bridgeport Center Branch                                              Unliquidated
          850 Main St                                                           Disputed
          Bridgeport, CT 06604
                                                                             Basis for the claim:    PPP Loan #1
          Date(s) debt was incurred 4/23/2020
          Last 4 digits of account number 0010                               Is the claim subject to offset?     No       Yes


 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,225.00
          Power + Prefab, LLC                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          4140 SW Martin Dr                                                     Disputed
          Topeka, KS 66609
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $51,885.02
          PPI Benefit Solutions -
          United Healthcare                                                     Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          10 Research Parkway Ste 200                                           Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,846.98
          Rexel                                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 417803                                                         Disputed
          Boston, MA 02241-7803
                                                                             Basis for the claim:    Electrical materials supplier
          Date(s) debt was incurred
          Last 4 digits of account number       4064                         Is the claim subject to offset?     No       Yes


 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $217.87
          Ritz Safety Supplies                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 713139                                                         Disputed
          Cincinnati, OH 45271-3139
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $504.27
          Ryan Business Systems                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          455 Governors Highway                                                 Disputed
          South Windsor, CT 06074-2510
                                                                             Basis for the claim:    Service fee
          Date(s) debt was incurred
          Last 4 digits of account number       CE01                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 42 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $286.00
          Secure Self Storage                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          5909 Blair Rd NW                                                      Disputed
          Washington, DC 20011
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $41,810.64
          Security and Fire Electronics,                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          2590 Dobbs Rd                                                         Disputed
          St. Augustine, FL 32086
                                                                             Basis for the claim:    Sub-contractor, supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,277.50
          Sky Testing Services, Inc.                                            Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 278                                                            Disputed
          Dewitt, NY 13214
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,289.04
          SNI COMPANIES                                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 840912                                                         Disputed
          Dallas, TX 75284-0912
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,120.00
          Southern New England Electrica                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          3 Buel Street Unit 4                                                  Disputed
          Wallingford, CT 06492
                                                                             Basis for the claim:    Sub-contractor, testing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $526.04
          Southside Blueprint LLC                                               Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          1889 Sothampton Rd                                                    Disputed
          Jacksonville, FL 32207
                                                                             Basis for the claim:    Sub-contractor, blueprints
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $20,255.00
          State of Connecticut
          Department of Revenue Services                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 2965                                                           Disputed
          Hartford, CT 06104-2965
                                                                             Basis for the claim:    Taxes.
          Date(s) debt was incurred
          Last 4 digits of account number       8000                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 43 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,850.00
          Sterling Concrete Cutting LLC                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          1011 Exchange Place, Ste 111                                          Disputed
          St. Cloud, FL 34769
                                                                             Basis for the claim:    Sub-contractor
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,144.57
          Sunbelt Rentals, Inc. - CT                                            Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 409211                                                         Disputed
          Atlanta, GA 30384-9211
                                                                             Basis for the claim:    Equipment rentals
          Date(s) debt was incurred
          Last 4 digits of account number       0417                         Is the claim subject to offset?     No       Yes


 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,714.28
          Sunderland Electric                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          208 Hoover St                                                         Disputed
          New Haven, CT 06512
                                                                             Basis for the claim:    Staffing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,495.00
          TEC Control Systems                                                   Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          67 Britton Ave                                                        Disputed
          Torrington, CT 06790
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,664.00
          The Northeast Companies Inc                                           Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          250 Pomeroy Ave Ste 102                                               Disputed
          Meriden, CT 06450
                                                                             Basis for the claim:    Staffing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $432,291.00
          Thomaston Savings Bank                                                Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          203 Main Street                                                       Disputed
          Thomaston, CT 06787
                                                                             Basis for the claim:    PPP #2 Loan
          Date(s) debt was incurred February, 2021
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $26,404.00
          TIAA Bank fka Everbank                                                Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          501 Riverside Ave.                                                    Disputed
          Jacksonville, FL 32202
                                                                             Basis for the claim:    Note payable, through May, 2022
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 44 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $470.19
          Topaz Engineering Supply                                              Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          35 Pond Park Rd., Ste 20                                              Disputed
          Hingham, MA 02043
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number       6220                         Is the claim subject to offset?     No       Yes


 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,512.91
          TPC Associates, Inc.                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          261 Pepe's Farm Rd                                                    Disputed
          Milford, CT 06460
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $502,131.35
          Trades Masters                                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 702727                                                         Disputed
          Dallas, TX 75370
                                                                             Basis for the claim:    Staffing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Trova Design Consultants, Inc.                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          92 Elm St                                                             Disputed
          Pittsfield, MA 01201
                                                                             Basis for the claim:    Drafters
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $441,902.64
          Turtle & Hughes Inc.                                                  Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          900 Lower Rd                                                          Disputed
          Linden, NJ 07036
                                                                             Basis for the claim:    Electrical and construction materials
          Date(s) debt was incurred
          Last 4 digits of account number       1788                         Is the claim subject to offset?     No       Yes


 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $28,187.52
          United Rentals                                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 100711                                                         Disputed
          Atlanta, GA 30384-0711
                                                                             Basis for the claim:    Equipment rentals
          Date(s) debt was incurred
          Last 4 digits of account number       3916                         Is the claim subject to offset?     No       Yes


 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,075.00
          Universal Towing Inc.                                                 Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          542 LPGA Blvd                                                         Disputed
          Holly Hill, FL 32117
                                                                             Basis for the claim:    Towing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 45 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,250.00
          USA LED Lighting Solutions
          Tiger Technologies LLC dba USA                                        Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          330 Main St South                                                     Disputed
          Southbury, CT 06488
                                                                             Basis for the claim:    Staffing
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $33,894.00
          Utica Insurance                                                       Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 6532                                                           Disputed
          Utica, NY 13504-6532
                                                                             Basis for the claim:    Insurance
          Date(s) debt was incurred
          Last 4 digits of account number       7742                         Is the claim subject to offset?     No       Yes


 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,094.42
          VALLEY BOLT & SCREW
          Attn: Officer, President, CEO                                         Contingent
          65 Brook St                                                           Unliquidated
          P Box 1143                                                            Disputed
          Torrington, CT 06790
                                                                             Basis for the claim:    Supplier
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $469.20
          Vonage                                                                Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 392415                                                         Disputed
          Pittsburgh, PA 15251-9415
                                                                             Basis for the claim:    Utility - phones
          Date(s) debt was incurred
          Last 4 digits of account number       0238                         Is the claim subject to offset?     No       Yes


 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,472.22
          W. B. Mason                                                           Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 981101                                                         Disputed
          Boston, MA 02298-1101
                                                                             Basis for the claim:    Office supplies
          Date(s) debt was incurred
          Last 4 digits of account number       1811                         Is the claim subject to offset?     No       Yes


 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $495.00
          Weinstein & Wisser                                                    Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          29 South Main St., Ste 207                                            Disputed
          West Hartford, CT 06107
                                                                             Basis for the claim:    Attorneys
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,120.66
          WEX Fuel Card                                                         Contingent
          Attn: Officer, President, CEO                                         Unliquidated
          PO Box 6293                                                           Disputed
          Carol Stream, IL 60197-6293
                                                                             Basis for the claim:    Fuel card
          Date(s) debt was incurred
          Last 4 digits of account number       6153                         Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                              Page 46 of 85

 Debtor       CE Electrical Contractors LLC                                                           Case number (if known)
              Name

 3.101     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $91,673.97
           Wise Components                                                      Contingent
           Attn: Officer, President, CEO                                        Unliquidated
           PO Box 11606                                                         Disputed
           Newark, NJ 07101-5806
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.102     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $281,099.16
           World Electric Supply                                                Contingent
           Attn: Officer, President, CEO                                        Unliquidated
           569 Stuart Lane                                                      Disputed
           Jacksonville, FL 32254
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?      No       Yes


 3.103     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $353,462.40
           Yale Electric East LLC                                               Contingent
           Attn: Officer, President, CEO                                        Unliquidated
           55 Shawmut Rd                                                        Disputed
           Canton, MA 02021
                                                                             Basis for the claim:    Supplier
           Date(s) debt was incurred
           Last 4 digits of account number      7234                         Is the claim subject to offset?      No       Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       ANI Management Group
           Attn: Officer, President, CEO                                                              Line     3.29
           15 Ives Road
                                                                                                             Not listed. Explain
           Hewlett, NY 11557

 4.2       Charles I. Miller
           Law Offices of Charles Miller                                                              Line     3.91
           PMB 108, 1245 Farmington Ave.
                                                                                                             Not listed. Explain
           West Hartford, CT 06107

 4.3       Daniel Goldberg
           Counsel for Rexell                                                                         Line     3.70
           RUBERTO ISRAEL & WEINER
                                                                                                             Not listed. Explain
           255 State St., 7th Floor
           Boston, MA 02109

 4.4       Gulf 6153
           PO Box 6293                                                                                Line     3.100
           Carol Stream,, IL 60197-6293
                                                                                                             Not listed. Explain

 4.5       National Skilled Trades Master
           Attn: Officer, President, CEO                                                              Line     3.64
           6532 LBJ Freeway
                                                                                                             Not listed. Explain
           Dallas, TX 75240




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 17 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21           Entered 03/05/21 15:23:23                         Page 47 of 85

 Debtor       CE Electrical Contractors LLC                                                       Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.6       U.S. Small Business Admin
           Attn: Officer, President, CEO                                                         Line     3.67                                 0010
           2 North 20th St Ste 320
                                                                                                        Not listed. Explain
           Birmingham, AL 35203

 4.7       U.S. Small Business Administra
           Attn: Officer, President, CEO                                                         Line     3.85
           2 North 20th St, Ste 320
                                                                                                        Not listed. Explain
           Birmingham, AL 35203

 4.8       Utica Insurance
           Attn: Officer, President, CEO                                                         Line     3.95
           180 Genesee St.
                                                                                                        Not listed. Explain
           New Hartford, NY 13413

 4.9       Vadim Serebro, Atty for Busine
           Advance Team dba Everyday Cap                                                         Line     3.43
           55 Broadway, 3rd Floor
                                                                                                        Not listed. Explain
           New York, NY 10006


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     82,465.77
 5b. Total claims from Part 2                                                                       5b.    +     $                  5,962,380.03

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                    6,044,845.80




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 18 of 18
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23                 Page 48 of 85

 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.        State what the contract or                   4919 West Wesconnett
             lease is for and the nature of               Blvd., Jacksonville FL.
             the debtor's interest                        Office space $2,500 per
                                                          month.
                  State the term remaining                                           4919 West Wesconnett Blvd LLC
                                                                                     Attn: Officer, President, CEO
             List the contract number of any                                         51 Wooster Ct
                   government contract                                               Bristol, CT 06010


 2.2.        State what the contract or                   x9002 Printer lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Canon Financial Services, Inc.
                                                                                     Attn: Officer, President, CEO
             List the contract number of any                                         PO Box 5008
                   government contract                                               Mount Laurel, NJ 08054


 2.3.        State what the contract or                   $7,000 per month office
             lease is for and the nature of               lease, including yard.
             the debtor's interest

                  State the term remaining
                                                                                     CEPS Develop & Cons LLC
             List the contract number of any                                         51 Wooster Court
                   government contract                                               Britsol, CT 06051


 2.4.        State what the contract or                   Storage container
             lease is for and the nature of               rental
             the debtor's interest

                  State the term remaining
                                                                                     Eagle Leasing Company
             List the contract number of any                                         PO Box 923
                   government contract                                               Orange, CT 06477-0923




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21         Entered 03/05/21 15:23:23             Page 49 of 85
 Debtor 1 CE Electrical Contractors LLC                                                       Case number (if known)
              First Name              Middle Name                    Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Apartment lease.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Headwaters Apartment Complex
             List the contract number of any                                          4000 Headwaters Way
                   government contract                                                Orlando, FL 32837


 2.6.        State what the contract or                   3 plotters.
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Marlin Capital Solutions
             List the contract number of any                                          P.O. Box 13604
                   government contract                                                Philadelphia, PA 19101




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21    Entered 03/05/21 15:23:23                  Page 50 of 85

 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Paul Calafiore                    51 Wooster Ct                                     Accordant Sage                     D
                                               Bristol, CT 06010                                                                    E/F       3.4
                                                                                                                                    G




    2.2      Paul Calafiore                    51 Wooster Ct                                     Ryan Business                      D
                                               Bristol, CT 06010                                 Systems                            E/F       3.72
                                                                                                                                    G




    2.3      Paul Calafiore                    51 Wooster Ct                                     Marlin Capital                     D
                                               Bristol, CT 06010                                 Solutions                          E/F       3.62
                                                                                                                                    G




    2.4      Paul Calafiore                    51 Wooster Ct                                     Wellen Capital, LLC                D   2.19
                                               Bristol, CT 06010                                                                    E/F
                                                                                                                                    G




    2.5      Paul Calafiore                    51 Wooster Ct                                     Turtle & Hughes Inc.               D
                                               Bristol, CT 06010                                                                    E/F       3.91
                                                                                                                                    G




Official Form 206H                                                         Schedule H: Your Codebtors                                         Page 1 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21    Entered 03/05/21 15:23:23              Page 51 of 85

 Debtor       CE Electrical Contractors LLC                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.6      Paul Calafiore                    51 Wooster Ct                                   Global Merchant              D   2.9
                                               Bristol, CT 06010                               Cash, Inc                    E/F
                                                                                                                            G




    2.7      Paul Calafiore                    51 Wooster Ct                                   Everyday Capital             D
                                               Bristol, CT 06010                                                            E/F       3.43
                                                                                                                            G




    2.8      Paul Calafiore                    51 Wooster Ct                                   Liberty Bank                 D   2.14
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.9      Paul Calafiore                    51 Wooster Ct                                   People's United              D   2.15
                                               Bristol, CT 06010                               Bank, NA                     E/F
                                                                                                                            G




    2.10     Paul Calafiore                    51 Wooster Ct                                   De Lage Landen               D   2.2
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.11     Paul Calafiore                    51 Wooster Ct                                   De Lage Landen               D   2.3
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.12     Paul Calafiore                    51 Wooster Ct                                   US Small Business            D   2.18
                                               Bristol, CT 06010                               Admin                        E/F
                                                                                                                            G




    2.13     Paul Calafiore                    51 Wooster Ct                                   Bank of America B.A.         D
                                               Bristol, CT 06010                                                            E/F       3.18
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 2 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21    Entered 03/05/21 15:23:23              Page 52 of 85

 Debtor       CE Electrical Contractors LLC                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.14     Paul Calafiore                    51 Wooster Ct.                                  BMW Financial                D   2.1
                                               Bristol, CT 06010                               Services                     E/F
                                                                                                                            G




    2.15     Paul Calafiore                    51 Wooster St.                                  Capital Electric - JC        D
                                               Bristol, CT 06010                               to Corp                      E/F       3.21
                                                                                                                            G




    2.16     Paul Calafiore                    51 Wooster St.                                  Sunbelt Rentals, Inc.        D
                                               Bristol, CT 06010                               - CT                         E/F       3.81
                                               Dispute as to personal guaranty
                                                                                                                            G




    2.17     Samuel E Elty                     51 Wooster Ct                                   Marlin Capital               D
                                               Bristol, CT 06010                               Solutions                    E/F       3.62
                                                                                                                            G




    2.18     Samuel E Elty                     51 Wooster Ct                                   Wellen Capital, LLC          D   2.19
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.19     Samuel E Elty                     51 Wooster Ct                                   American Express             D
                                               Bristol, CT 06010                                                            E/F       3.14
                                                                                                                            G




    2.20     Samuel E Elty                     51 Wooster Ct                                   Global Merchant              D   2.9
                                               Bristol, CT 06010                               Cash, Inc                    E/F
                                                                                                                            G




    2.21     Samuel E Elty                     51 Wooster Ct                                   Everyday Capital             D
                                               Bristol, CT 06010                                                            E/F       3.43
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                                 Page 3 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21    Entered 03/05/21 15:23:23              Page 53 of 85

 Debtor       CE Electrical Contractors LLC                                               Case number (if known)


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                         Column 2: Creditor



    2.22     Samuel E Elty                     51 Wooster Ct                                   Liberty Bank                 D   2.14
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.23     Samuel E Elty                     51 Wooster Ct                                   People's United              D   2.15
                                               Bristol, CT 06010                               Bank, NA                     E/F
                                                                                                                            G




    2.24     Samuel E Elty                     51 Wooster Ct                                   De Lage Landen               D   2.2
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.25     Samuel E Elty                     51 Wooster Ct                                   De Lage Landen               D   2.3
                                               Bristol, CT 06010                                                            E/F
                                                                                                                            G




    2.26     Samuel E Elty                     51 Wooster Ct                                   US Small Business            D   2.18
                                               Bristol, CT 06010                               Admin                        E/F
                                                                                                                            G




Official Form 206H                                                         Schedule H: Your Codebtors                              Page 4 of 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                   Page 54 of 85




 Fill in this information to identify the case:

 Debtor name         CE Electrical Contractors LLC

 United States Bankruptcy Court for the:            DISTRICT OF CONNECTICUT

 Case number (if known)
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                    Gross revenue
       which may be a calendar year                                                            Check all that apply                  (before deductions and
                                                                                                                                     exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                         $490,787.93
       From 1/01/2021 to Filing Date                                                                        2021-Jan & Feb, P&L
                                                                                                            Accrual, Total Job
                                                                                                   Other    Income


       For prior year:                                                                             Operating a business                     $13,986,374.23
       From 1/01/2020 to 12/31/2020                                                                         2020 P&L Accrual,
                                                                                                   Other    Total Job Income


       For year before that:                                                                       Operating a business                     $10,385,161.47
       From 1/01/2019 to 12/31/2019                                                                         2019 P&L Accrual,
                                                                                                   Other    Total Job Income

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue     Gross revenue from
                                                                                                                                     each source
                                                                                                                                     (before deductions and
                                                                                                                                     exclusions)

       For year before that:
       From 1/01/2019 to 12/31/2019                                                            1120-S, page 1, line 5                              $6,935.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                          Page 55 of 85
 Debtor       CE Electrical Contractors LLC                                                             Case number (if known)




           None.

       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               To Follow                                                                                           $0.00              Secured debt
                                                                                                                                      Unsecured loan repayments
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    To Follow                                                                                           $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                              Describe of the Property                                       Date                  Value of property

       Only returns when suppliers                                                                                                                                 $0.00
       delivered
       too much product


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken
       People's United Bank                                     Closed account; took whatever funds                            2/21                          Unknown
       677 W Main St                                            remained, probably a few hundred dollars
       New Britain, CT 06053                                    Last 4 digits of account number: 7705


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                       Nature of case             Court or agency's name and                  Status of case
               Case number                                                                 address



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21              Entered 03/05/21 15:23:23                     Page 56 of 85
 Debtor       CE Electrical Contractors LLC                                                                Case number (if known)



               Case title                                       Nature of case               Court or agency's name and             Status of case
               Case number                                                                   address
       7.1.    GLOBAL MERCHANT CASH,                            Breach of contract           Supreme Court of the State                  Pending
               INC., Plaintiff                                  and guaranty.                of New York                                 On appeal
               vs                                               filed 01/06/2021             County of Kings
                                                                                                                                         Concluded
               CE ELECTRICAL et al.,                                                         360 Adams Street
               Defendants                                                                    Brooklyn, NY 11201
               Index No. 500344/2021

       7.2.    BUSINESS ADVANCE TEAM                            Breach of contract           Supreme Court of the State                  Pending
               LLC, d/b/a Everyday Capital,                     and guarantees.              of New York                                 On appeal
               Plaintiff                                                                     County of Nassau
                                                                                                                                         Concluded
               vs                                                                            100 Supreme Court Dr.
               CE ELECTRICAL                                                                 Mineola, NY 11501
               CONTRACTORS LLC d/b/a
               Electrical Contractors et al,
               Defendants
               Filed 1/12/2021

       7.3.    NATIONAL SKILLED TRADES                          Petition and                 District Court, Travis                      Pending
               MASTERS LLC, Plaintiff                           Requests for                 County, Texas                               On appeal
               vs                                               Disclosure, filed            200th Judicial Distrcit
                                                                                                                                         Concluded
               CE ELECTRICAL                                    1/15/2021                    1000 Guadalupe, Room 325
               CONTRACTORS LLC, et al.,                                                      Austin, TX 78701
               Defendants
               Cause No. D-1-GN-21-000256

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

               Recipient's name and address                     Description of the gifts or contributions                  Dates given                            Value

       9.1.    Charitable Donations                             2019, Tax Form 1120S, Schedule K
                                                                Charitable Contributions                                   2019                             $5,348.00

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss             Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21              Entered 03/05/21 15:23:23                        Page 57 of 85
 Debtor        CE Electrical Contractors LLC                                                               Case number (if known)



       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss        Value of property
       how the loss occurred                                                                                                                                 lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).
       As CEEC left job sites in Florida                                                                                                                     $0.00
       and elsewhere, General
       Contractors retained equipment
       and tools. Where possible, CEEC
       will work to recover the equipment
       and tools.


 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates             Total amount or
                 the transfer?                                                                                                                            value
                 Address
       11.1.                                                         $105,000 paid in total
                                                                     $20,000 transferred to Boatman Law LLC
                 The Fox Law Corporation,                            $1,738 for Ch11 filing fee; $200 for PHV
                 Inc.                                                motion fee
                 17835 Ventura Blvd.                                 $30,198.90 paid prepetition to The Fox
                 Suite 306                                           Law Corporation, Inc.
                 Encino, CA 91316                                    $52,863.10 retainer post-filing                           02/05/2021              $85,000.00

                 Email or website address
                 srfox@foxlaw.com

                 Who made the payment, if not debtor?
                 Paul Calafiore


       11.2.                                                         $20,000 paid to Boatman Law LLC
                 Boatman Law LLC                                     $7,556.61 paid prepetition to Boatman Law
                 155 Sycamore St.                                    LLC.                                                      February 5,
                 Glastonbury, CT 06033                               $12,443.39 retainer post-filing                           2021                    $20,000.00

                 Email or website address
                 www.boatmanlaw.com

                 Who made the payment, if not debtor?
                 Paul Calafiore



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                  Dates transfers          Total amount or
                                                                                                                        were made                         value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                     Page 58 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)



    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

          None.

               Who received transfer?                           Description of property transferred or                   Date transfer       Total amount or
               Address                                          payments received or debts paid in exchange              was made                     value
       13.1 Unknown/not related
       .                                                        2007 Ford Ram truck, last 4 VIN 1619                     2019                      $3,786.00

               Relationship to debtor
               none


       13.2 Unknown/not related
       .                                                        2017 GMC VIN 9296                                        12-13-2019               $16,029.00

               Relationship to debtor
               none


       13.3 Unknown/not related
       .                                                        2001 Chevy Express VIN #1659                             2/11/2021                   $500.00

               Relationship to debtor
               none


       13.4 Unknown/not related
       .                                                        2002 Ford E150 Van                                                                   $500.00

               Relationship to debtor



       13.5 Unknown/not related
       .                                                        2002 Dodge RAM Pickup truck                                                          $500.00

               Relationship to debtor



       13.6 Unknown/not related
       .                                                        2005 Dodge RAM                                                                       $250.00

               Relationship to debtor



       13.7 Unknown/not related
       .                                                        2007 Chevy Trailblazer                                                               $400.00

               Relationship to debtor



       13.8 Unknown/not related
       .                                                        2003 Chevy Malibu                                                                    $400.00

               Relationship to debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
           Case 21-20211                   Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                     Page 59 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)



               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value
       13.9 Unknown/not related
       .                                                        2002 Ford E250                                                                            $500.00

               Relationship to debtor



       13.1 CarMax                                              Ford Explorer ($17,000)
       0.                                                       Ford Fusion ($14,000)                                                                 $31,000.00

               Relationship to debtor
               None


 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                       Nature of the business operation, including type of services             If debtor provides meals
                                                                the debtor provides                                                      and housing, number of
                                                                                                                                         patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?

                       No Go to Part 10.
                       Yes. Fill in below:

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                     Page 60 of 85
 Debtor        CE Electrical Contractors LLC                                                            Case number (if known)




18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                    Last 4 digits of          Type of account or          Date account was           Last balance
              Address                                           account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred
       18.1.     People's United Bank                           XXXX-7705                    Checking                 February, 2021                 Unknown
                 677 W Main St                                                               Savings
                 New Britain, CT 06053
                                                                                             Money Market
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       Paul Calafiore                                                51 Wooster Ct                        Kitchen appliances                               $0.00
       51 Wooster Ct                                                 Bristol, CT 06010
       Bristol, CT 06010


 Part 12:      Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                        Page 61 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)



Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Paquette Giantonio & Company, LLC                                                                                          2017 - present
                    attn: David M Paquette, CPA
                    2080 Silas Deane Highway
                    Rocky Hill, CT 06067

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Paul Calafiore


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                    Page 62 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)



       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.2.       Samuel Elty


       26c.3.       Ariel McCraven


       26c.4.       David M. Paquette, CPA



    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address
       26d.1.       De Lage Landen
                    111 Old Eagle School Road
                    Wayne, PA 19087
       26d.2.       Everyday Capital
                    116 Nassau St, Ste 804
                    New York, NY 10038
       26d.3.       Global Merchant Cash, Inc
                    30 Broad St
                    New York, NY 10004
       26d.4.       Liberty Bank
                    315 Main St.
                    Middletown, CT 06457
       26d.5.       People's United Bank, NA
                    P.O. Box 820/RC 9115
                    Burlington, VT 05401
       26d.6.       US Small Business Administrati
                    2 North 20th St., Ste 320
                    Birmingham, AL 35203
       26d.7.       Wellen Capital, LLC
                    600 West Jackson Blvd Ste 750
                    Chicago, IL 60661
       26d.8.       BFS Capital Paramount Pmt Syst
                    Wellen/AXOS/Merchant Cash Adv
                    3301 N. University Dr. Ste 300
                    Coral Springs, FL 33065
       26d.9.       CEPS Develop & Cons LLC
                    51 Wooster Court
                    Britsol, CT 06051
       26d.10.      Marlin Capital Solutions
                    300 Fellowship Rd
                    Mount Laurel, NJ 08054
       26d.11.      4919 West Wesconnett Blvd LLC
                    51 Wooster Ct.
                    New Britain, CT 06051

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 9
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                    Page 63 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)




            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Paul Calafiore                                 51 Wooster Court                                    Managing Member                       50%
                                                      Bristol, CT 06010

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Samuel Elty                                    51 Wooster Court                                    Member                                50%
                                                      Bristol, CT 06010



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 To Follow
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 10
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
          Case 21-20211                    Doc 1          Filed 03/05/21            Entered 03/05/21 15:23:23                    Page 64 of 85
 Debtor      CE Electrical Contractors LLC                                                              Case number (if known)



      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         March 5, 2021

 /s/ Paul Calafiore                                                     Paul Calafiore
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Managing Member

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                            page 11
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 21-20211                  Doc 1          Filed 03/05/21              Entered 03/05/21 15:23:23             Page 65 of 85
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                         District of Connecticut
 In re       CE Electrical Contractors LLC                                                                       Case No.
                                                                                       Debtor(s)                 Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                     $               20,000.00
             Prior to the filing of this statement I have received                                           $               20,000.00
             Balance Due                                                                                     $                    0.00

2.     $     0.00     of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                    Debtor                Other (specify):           Paul Calafiore

4.     The source of compensation to be paid to me is:

                    Debtor                Other (specify):

5.           I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

             I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Payment for Attorney for the Debtor: Boatman Law Firm: $20,000.00; paid by Paul Calafiore for the Debtor.
                 Payment made to Boatman Law prepetition $7,556.61

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:

                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 5, 2021                                                                     /s/ Jenna N. Sternberg
     Date                                                                              Jenna N. Sternberg
                                                                                       Signature of Attorney
                                                                                       Boatman Law LLC
                                                                                       155 Sycamore Street
                                                                                       Glastonbury, CT 06033
                                                                                       (860) 291-9061 Fax: (860) 291-9073
                                                                                       jsternberg@boatmanlaw.com
                                                                                       Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21          Entered 03/05/21 15:23:23                        Page 66 of 85

                                                               United States Bankruptcy Court
                                                                        District of Connecticut
 In re      CE Electrical Contractors LLC                                                                             Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Paul Calafiore                                                                                                                  50%
 51 Wooster Ct
 Bristol, CT 06010

 Samuel Elty                                                                                                                     50%
 51 Wooster Ct.
 New Britain, CT 06051


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 5, 2021                                                          Signature /s/ Paul Calafiore
                                                                                            Paul Calafiore

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
         Case 21-20211                     Doc 1          Filed 03/05/21      Entered 03/05/21 15:23:23          Page 67 of 85




                                                               United States Bankruptcy Court
                                                                     District of Connecticut
 In re      CE Electrical Contractors LLC                                                             Case No.
                                                                                Debtor(s)             Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and

correct to the best of my knowledge.




 Date:       March 5, 2021                                           /s/ Paul Calafiore
                                                                     Paul Calafiore/Managing Member
                                                                     Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
    Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 68 of 85



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                            4919 Wesconnett Blvd, LLC
                            Attn: Officer, President, CEO
                            51 Wooster Court
                            Bristol, CT 06051


                            4919 West Wesconnett Blvd LLC
                            Attn: Officer, President, CEO
                            51 Wooster Ct
                            Bristol, CT 06010


                            A1 Service Inc.
                            Attn: Officer, President, CEO
                            127 Colony St
                            Meriden, CT 06451


                            ACCI Underground Inc.
                            Attn: Officer, President, CEO
                            PO Box 2767
                            Orlando, FL 32802-2767


                            Accordant Sage
                            Attn: Officer, President, CEO
                            365 S. Street. Ste 100
                            Morristown, NJ 07960


                            Addison Cable & Wireless Co.
                            Attn: Officer, President, CEO
                            PO Box 2013
                            Burlington, CT 06013


                            Addison Cable & Wireless Co.,
                            PO Box 2013
                            Burlington,, CT 06013


                            Advance Security Integration L
                            Attn: Officer, President, CEO
                            10 Pine St
                            Plainville, CT 06062


                            Advanced Electrical Contractor
                            Attn: Officer, President, CEO
                            528 Washington Ave
                            North Haven, CT 06473
Case 21-20211   Doc 1    Filed 03/05/21   Entered 03/05/21 15:23:23   Page 69 of 85




                        Advanced Security Technologies
                        Attn: Officer, President, CEO
                        292 Coram Ave
                        Shelton, CT 06484


                        AF Standby Systems
                        Attn: Officer, President, CEO
                        9311 Solar Dr
                        Tampa, FL 33619


                        Aflac
                        Attn: Officer, President, CEO
                        1932 Wynnton Rd
                        Columbus, GA 31999-7000


                        All Weather Heating & Cooling
                        Attn: Officer, President, CEO
                        710 NE 17th Pl
                        Ocala, FL 34470


                        Alpha Omega Instruments
                        Attn: Officer, President, CEO
                        4140 World Houston Parkway
                        Ste 180
                        Houston, TX 77032


                        Alta Headwaters, LLC
                        Attn: Officer, President, CEO
                        400 Headwaters Way
                        Orlando, FL 32837


                        AMA - Legal Dept
                        Attn: Oscar Gomez
                        3131 Eastside St., Ste 350
                        Houston, TX 77098


                        AMA - Legal Dept
                        Attn: Michael S. Kelleher, Esq
                        Corporate Counsel
                        3131 Eastside St., Ste 350
                        Houston, TX 77098


                        American Express
                        Attn: Officer, President, CEO
                        PO Box 650448
                        Dallas, TX 07565-0448
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 70 of 85




                        ANI Management Group
                        Attn: Officer, President, CEO
                        15 Ives Road
                        Hewlett, NY 11557


                        Anixter
                        Attn: Officer, President, CEO
                        PO Box 847428
                        Dallas, TX 75284-7428


                        Atlee Development Group, Inc
                        Attn: Officer, President, CEO
                        5851 Timuquana Rd
                        Ste 301
                        Jacksonville, FL 32210


                        Avis Law Group
                        c/o Kathleen Miller
                        PO Box 6293
                        Carol Stream, IL 60197-6293


                        Bank of America
                        P.O. Box 15796
                        Wilmington, DE 19886-5796


                        Bank of America B.A.
                        Attn: Officer, President, CEO
                        P.O. Box 982238
                        El Paso, TX 79998-2238


                        BFS Capital Paramount Pmt Syst
                        Wellen/AXOS/Merchant Cash Adv
                        Attn: Officer, President, CE
                        3301 N. University Dr. Ste 300
                        Coral Springs, FL 33065


                        BMW Financial Services
                        Attn: Officer, President, CEO
                        P O Box 78103
                        Phoenix, AZ 85062-8103


                        Brattan National, LLC
                        Attn: Officer, President, CEO
                        95 Russell St
                        Littletown, MA 01460
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 71 of 85




                        Cameron Drilling Co., Inc.
                        Attn: Officer, President, CEO
                        12500 Washington Ave
                        Rockville, MD 20852


                        Canon Financial Services, Inc.
                        Attn: Officer, President, CEO
                        PO Box 5008
                        Mount Laurel, NJ 08054


                        Capital Electric - JC to Corp
                        Attn: Officer, President, CEO
                        PO Box 404749
                        Atlanta, GA 30384-4749


                        CCS Construction Staffing
                        Attn: Officer, President, CEO
                        PO Box 791638
                        Charolette, NC 28206


                        CED
                        Attn: Officer, President, CEO
                        PO Box 936240
                        Atlanta, GA 31193-6240


                        Central Florida Expressway Aut
                        PO Box 585070
                        Orlando,, FL 32858-5070


                        Central Florida Expwy Authorit
                        Attn: Officer, President, CEO
                        PO Box 585070
                        Orlando, FL 32858-5070


                        CEPS Develop & Cons LLC
                        Attn: Officer, President, CEO
                        51 Wooster Court
                        Britsol, CT 06051


                        Charles I. Miller
                        Law Offices of Charles Miller
                        PMB 108, 1245 Farmington Ave.
                        West Hartford, CT 06107
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 72 of 85




                        Charlie Electric
                        Attn: Officer, President, CEO
                        2840 Lantana Lakes Dr E
                        Jacksonville, FL 32246


                        City Electric Supply
                        Attn: Officer, President, CEO
                        Attn: Accts Rcvble Charleston
                        PO Box 131811
                        Dallas, TX 75313


                        Clear Line Detailing, LLC
                        Attn: Officer, President, CEO
                        35 High Bridge Road
                        Bantam, CT 06750


                        Colony Hardware
                        Attn: Officer, President, CEO
                        PO Box 21216
                        New York, NY 10087-1216


                        Comcast Business
                        Attn: Officer, President, CEO
                        141 NW 16th St
                        Pompano Beach, FL 33060-5250


                        Commercial Collection Corp
                        Attn: Bobbie Jo Ives
                        34 Seymour St.
                        Tonawanda, NY 14150


                        Connecticut Mason Contractors
                        75 Bysiewicz Dr
                        Middletown,, CT 06457


                        Crews Electrical Testing, Inc.
                        Attn: Officer, President, CEO
                        6148 Tim Crews Rd
                        Macclenny, FL 32063


                        Critical System Solutions, LLC
                        Attn: Officer, President, CEO
                        2830 Scherer Dr., Ste 300
                        St. Petersburg, FL 33716
Case 21-20211   Doc 1    Filed 03/05/21   Entered 03/05/21 15:23:23   Page 73 of 85




                        Crucial Systems LLC
                        Attn: Officer, President, CEO
                        12 James Place
                        Plainville, CT 06062


                        Cummins
                        Attn: Officer, President, CEO
                        914 Cromwell Ave
                        Rocky Hill, CT 06067


                        CWPM
                        Attn: Officer, President, CEO
                        PO Box 415
                        Plainville, CT 06067


                        D&D Auto Fleet
                        Attn: Officer, President, CEO
                        6211 Blanding Blvd
                        Jacksonville, FL 32244


                        Daniel Goldberg
                        Counsel for Rexell
                        RUBERTO ISRAEL & WEINER
                        255 State St., 7th Floor
                        Boston, MA 02109


                        De Lage Landen
                        Attn: Officer, President, CEO
                        1111 Old Eagle School Rd
                        Wayne, PA 19087


                        Deltek
                        Attn: Officer, President, CEO
                        2291 Wood Oak Drive
                        Herndon, VA 20171


                        DEPartment of Revenue Services
                        PO Box 2965
                        Hartford,, CT 06104-2965


                        Duval County Tax Collector
                        c/o Jim Overton
                        PO Box 44009
                        Jacksonville, FL 32231-4009
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 74 of 85




                        Duvall County Tax Collector
                        Attn: Jim Overton
                        PO Box 44009
                        Jacksonville, FL 32231-4009


                        Eagle Leasing Company
                        Attn: Officer, President, CEO
                        PO Box 923
                        Orange, CT 06477-0923


                        Electrical Systems Integration
                        Attn: Officer, President, CEO
                        PO Box 1239
                        Old Saybrook, CT 06475


                        Equipment Share
                        Attn: Officer, President, CEO
                        2511 Broadway Bluffs Dr
                        Ste 202
                        Columbia, MO 65201


                        Everyday Capital
                        Attn: Officer, President, CEO
                        116 Nassau St, Ste 804
                        New York, NY 10038


                        Fed Ex
                        PO Box 371461
                        Pittsburgh, PA 15250-7461


                        Federated Insurance
                        Attn: Officer, President, CEO
                        515 Centerpoint Dr
                        Middletown, CT 06457


                        Firestone Complete Auto Care
                        Attn: Officer, President, CEO
                        PO Box 403727
                        Atlanta, GA 30384-3727


                        Firetech
                        Attn: Officer, President, CEO
                        486 Derby Ave
                        West Haven, CT 06516
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 75 of 85




                        Ford & Paulekas, LLP
                        Attn: Officer, President, CEO
                        280 Trumbell St
                        Hartford, CT 06103


                        Ford Credit
                        Attn: Officer, President, CEO
                        Ntnl Bankruptcy Service Center
                        PO Box 62180
                        Colorado Springs, CO 80962


                        Global Merchant Cash, Inc
                        Attn: Officer, President, CEO
                        64 Beaver St., Ste 415
                        New York, NY 10001


                        Global Merchant Cash, Inc
                        Attn: Officer, President, CEO
                        30 Broad St
                        New York, NY 10004


                        GM Financial
                        Attn: Officer, President, CEO
                        P.O. Box 78143
                        Phoenix, AZ 85062-8143


                        GPRS
                        Attn: Officer, President, CEO
                        5217 Monroe St
                        Toledo,, OH 43623


                        Grainger
                        Attn: Officer, President, CEO
                        Dept 886110270
                        Palatine, IL 60038-0001


                        Greenberg, Grant and Richards
                        Attn: Officer, President, CEO
                        5858 Westheimer Rd., Ste 500
                        Houston, TX 77057


                        Gulf 6153
                        Attn: Officer, President, CEO
                        PO Box 6293
                        Carol Stream,, IL 60197-6293
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 76 of 85




                        Hardhat Workforce Solutions, L
                        Attn: Officer, President, CEO
                        1302 Jefferson Rd
                        Greensboro, NC 27410


                        Headwaters Apartment Complex
                        4000 Headwaters Way
                        Orlando, FL 32837


                        Herc Rentals
                        Attn: Officer, President, CEO
                        PO Box 936257
                        Atlanta, GA 31193


                        High Voltage Maintenance Corp.
                        Attn: Officer, President, CEO
                        24865 Network Pl
                        Chicago, IL 60673-1248


                        Hilti Inc
                        Attn: Officer, President, CEO
                        PO Box 70299
                        Philadelphia, PA 19176-0299


                        IKON EFS
                        Attn: Officer, President, CEO
                        3404 Busch Dr SW, Ste E
                        Grandville, MI 49418


                        Internal Revenue Service
                        Centralized Insolvency Operati
                        P.O. Box 21126
                        Philadelphia, PA 19114


                        Johnson Controls Fire Protecti
                        Attn: Officer, President, CEO
                        CH 10320
                        Palatine, IL 60055-0320


                        JSC Systems, Inc.
                        Attn: Officer, President, CEO
                        PO Box 551629
                        Jacksonville, FL 32255-1629
Case 21-20211   Doc 1    Filed 03/05/21   Entered 03/05/21 15:23:23   Page 77 of 85




                        KGS Associates, LLC
                        c/o Kathryn G Shea
                        PO Box 776
                        Plainville,, CT 06062


                        Kinsley Power Systems
                        Attn: Officer, President, CEO
                        14 Connecticut South Dr
                        East Granby, CT 06026


                        Legacy Lighting LLC
                        Attn: Officer, President, CEO
                        302-A Brogdon Rd
                        Suwanee, GA 30024


                        Liberty Bank
                        Attn: Officer, President, CEO
                        315 Main St.
                        Middletown, CT 06457


                        Liberty Bank
                        Attn: Officer, President, CEO
                        48 East Street
                        Plainville, CT 06062


                        Marcum Accountants Advisors
                        Attn: Officer, President, CEO
                        555 Long Wharf Dr, 8th Flr
                        New Haven, CT 06511


                        Marlin Capital Solutions
                        Attn: Officer, President, CEO
                        300 Fellowship Rd
                        Mount Laurel, NJ 08054


                        Marlin Capital Solutions
                        P.O. Box 13604
                        Philadelphia, PA 19101


                        Merchant Cash Advance for
                        Wellen Capital for AXOS
                        Attn: Officer, President, CE
                        3301 N. University Dr. Ste 300
                        Coral Springs, FL 33065
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 78 of 85




                        MyFleetCenter.com
                        Attn: Officer, President, CEO
                        PO Box 620130
                        Middleton, WI 53562


                        National Skilled Trades Master
                        c/o Megan M. Coker
                        111 Congress Ave., Ste 900
                        Austin, TX 78701


                        National Skilled Trades Master
                        Attn: Officer, President, CEO
                        6532 LBJ Freeway
                        Dallas, TX 75240


                        Northeast Electrical Distribut
                        Attn: Officer, President, CEO
                        90 Murphy Rd
                        Hartford, CT 06114


                        Paquette Giantonio & Company,
                        Attn: Officer, President, CEO
                        2080 Silas Deane Highway
                        Rocky Hill, CT 06067


                        Paul Calafiore
                        51 Wooster Ct
                        Bristol, CT 06010


                        People's United Bank
                        Attn: Officer, President, CEO
                        677 W Main St
                        New Britain, CT 06053


                        People's United Bank Natl Asso
                        Attn: Officer, President, CEO
                        Bridgeport Center Branch
                        850 Main St
                        Bridgeport, CT 06604


                        People's United Bank, N.A.
                        Attn: Officer, President, CEO
                        PO Box 205
                        Brattleboro, VT 05302-0205
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 79 of 85




                        People's United Bank, NA
                        Attn: Officer, President, CEO
                        P.O. Box 820/RC 9115
                        Burlington, VT 05401


                        Power + Prefab, LLC
                        Attn: Officer, President, CEO
                        4140 SW Martin Dr
                        Topeka, KS 66609


                        PPI Benefit Solutions -
                        United Healthcare
                        Attn: Officer, President, CEO
                        10 Research Parkway Ste 200
                        Wallingford, CT 06492


                        PPI Benefit Solutions - United
                        10 Research Parkway
                        Ste 200
                        Wallingford,, CT 06492


                        Rexel
                        Attn: Officer, President, CEO
                        PO Box 417803
                        Boston, MA 02241-7803


                        Ritz Safety Supplies
                        Attn: Officer, President, CEO
                        PO Box 713139
                        Cincinnati, OH 45271-3139


                        Ryan Business Systems
                        Attn: Officer, President, CEO
                        455 Governors Highway
                        South Windsor, CT 06074-2510


                        Samuel E Elty
                        51 Wooster Ct
                        Bristol, CT 06010


                        Secure Self Storage
                        Attn: Officer, President, CEO
                        5909 Blair Rd NW
                        Washington, DC 20011
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 80 of 85




                        Security and Fire Electronics,
                        Attn: Officer, President, CEO
                        2590 Dobbs Rd
                        St. Augustine, FL 32086


                        Sky Testing Services, Inc.
                        Attn: Officer, President, CEO
                        PO Box 278
                        Dewitt, NY 13214


                        SNI COMPANIES
                        Attn: Officer, President, CEO
                        PO Box 840912
                        Dallas, TX 75284-0912


                        South Side Blueprint
                        1889 Southampton Rd
                        Jacksonville,, FL 32207


                        Southern New England Electrica
                        Attn: Officer, President, CEO
                        3 Buel Street Unit 4
                        Wallingford, CT 06492


                        Southside Blueprint LLC
                        Attn: Officer, President, CEO
                        1889 Sothampton Rd
                        Jacksonville, FL 32207


                        State of Connecticut
                        Department of Revenue Services
                        Attn: Commissioner
                        450 Columbus Blvd., Ste 1
                        Hartford, CT 06103-1837


                        State of Connecticut
                        Department of Revenue Services
                        P.O. Box 2965
                        Hartford, CT 06104-2965


                        Sterling Concrete Cutting LLC
                        Attn: Officer, President, CEO
                        1011 Exchange Place, Ste 111
                        St. Cloud, FL 34769
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 81 of 85




                        Suburban
                        691 High St
                        Middletown,, CT 06457


                        Summit Crane
                        19 Sparks St
                        Plainville,, CT 06062


                        Sunbelt Rentals, Inc. - CT
                        Attn: Officer, President, CEO
                        PO Box 409211
                        Atlanta, GA 30384-9211


                        Sunderland Electric
                        Attn: Officer, President, CEO
                        208 Hoover St
                        New Haven, CT 06512


                        TEC Control Systems
                        Attn: Officer, President, CEO
                        67 Britton Ave
                        Torrington, CT 06790


                        The Northeast Companies Inc
                        Attn: Officer, President, CEO
                        250 Pomeroy Ave Ste 102
                        Meriden, CT 06450


                        Thomaston Savings Bank
                        Attn: Officer, President, CEO
                        203 Main Street
                        Thomaston, CT 06787


                        TIAA Bank fka Everbank
                        Attn: Officer, President, CEO
                        501 Riverside Ave.
                        Jacksonville, FL 32202


                        Topaz Engineering Supply
                        Attn: Officer, President, CEO
                        35 Pond Park Rd., Ste 20
                        Hingham, MA 02043
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 82 of 85




                        TPC Associates, Inc.
                        Attn: Officer, President, CEO
                        261 Pepe's Farm Rd
                        Milford, CT 06460


                        Trades Masters
                        Attn: Officer, President, CEO
                        PO Box 702727
                        Dallas, TX 75370


                        Trova Design Consultants, Inc.
                        Attn: Officer, President, CEO
                        92 Elm St
                        Pittsfield, MA 01201


                        Turtle & Hughes Inc.
                        Attn: Officer, President, CEO
                        900 Lower Rd
                        Linden, NJ 07036


                        U.S. Small Business Admin
                        Attn: Officer, President, CEO
                        2 North 20th St Ste 320
                        Birmingham, AL 35203


                        U.S. Small Business Administra
                        Attn: Officer, President, CEO
                        2 North 20th St, Ste 320
                        Birmingham, AL 35203


                        United Rentals
                        Attn: Officer, President, CEO
                        PO Box 100711
                        Atlanta, GA 30384-0711


                        Universal Towing Inc.
                        Attn: Officer, President, CEO
                        542 LPGA Blvd
                        Holly Hill, FL 32117


                        US Small Business Admin
                        Attn: Officer, President, CEO
                        2 North 20th St Ste 320
                        Birmingham, AL 35203
Case 21-20211   Doc 1   Filed 03/05/21   Entered 03/05/21 15:23:23   Page 83 of 85




                        USA LED Lighting Solutions
                        Tiger Technologies LLC dba USA
                        Attn: Officer, President, CEO
                        330 Main St South
                        Southbury, CT 06488


                        USA LED Lighting Solutions
                        dba USA LED
                        330 Main St South
                        Southbury,, CT 06488


                        Utica Insurance
                        Attn: Officer, President, CEO
                        PO Box 6532
                        Utica, NY 13504-6532


                        Utica Insurance
                        Attn: Officer, President, CEO
                        180 Genesee St.
                        New Hartford, NY 13413


                        Vadim Serebro, Atty for Busine
                        Advance Team dba Everyday Cap
                        55 Broadway, 3rd Floor
                        New York, NY 10006


                        VALLEY BOLT & SCREW
                        Attn: Officer, President, CEO
                        65 Brook St
                        P Box 1143
                        Torrington, CT 06790


                        Verizon
                        PO Box 15062
                        Albany,, NY 12212-5062


                        Vonage
                        Attn: Officer, President, CEO
                        PO Box 392415
                        Pittsburgh, PA 15251-9415


                        W. B. Mason
                        Attn: Officer, President, CEO
                        PO Box 981101
                        Boston, MA 02298-1101
Case 21-20211   Doc 1    Filed 03/05/21   Entered 03/05/21 15:23:23   Page 84 of 85




                        Weinstein & Wisser
                        Attn: Officer, President, CEO
                        29 South Main St., Ste 207
                        West Hartford, CT 06107


                        Wellen Capital, LLC
                        Attn: Officer, President, CE
                        600 West Jackson Blvd. Ste 750
                        Chicago, IL 60661


                        WEX Fuel Card
                        Attn: Officer, President, CEO
                        PO Box 6293
                        Carol Stream, IL 60197-6293


                        Wise Components
                        Attn: Officer, President, CEO
                        PO Box 11606
                        Newark, NJ 07101-5806


                        World Electric Supply
                        Attn: Officer, President, CEO
                        569 Stuart Lane
                        Jacksonville, FL 32254


                        Yale Electric
                        55 Shawmut Rd
                        Canton,, MA 02021


                        Yale Electric East LLC
                        Attn: Officer, President, CEO
                        55 Shawmut Rd
                        Canton, MA 02021


                        Yeshaya Gorkin, Esq.
                        P.O. Box 605
                        New York, NY 10038
         Case 21-20211                     Doc 1          Filed 03/05/21        Entered 03/05/21 15:23:23           Page 85 of 85




                                                               United States Bankruptcy Court
                                                                       District of Connecticut
 In re      CE Electrical Contractors LLC                                                                Case No.
                                                                                 Debtor(s)               Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CE Electrical Contractors LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Paul Calafiore
 51 Wooster Ct
 Bristol, CT 06010
 Samuel Elty
 51 Wooster Ct.
 New Britain, CT 06051




    None [Check if applicable]




 March 5, 2021                                                       /s/ Jenna N. Sternberg
 Date                                                                Jenna N. Sternberg
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CE Electrical Contractors LLC
                                                                     Boatman Law LLC
                                                                     155 Sycamore Street
                                                                     Glastonbury, CT 06033
                                                                     (860) 291-9061 Fax:(860) 291-9073
                                                                     jsternberg@boatmanlaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
